Citation Nr: 0107975	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.

ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945.

This matter arises from a September 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  
The veteran filed a substantive appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.
 

FINDING OF FACT

The veteran has Level I hearing in his right ear and Level II 
hearing in his left ear, commensurate with a noncompensable 
rating.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In that regard, 
the Board finds that the appellant was provided adequate 
notice as to the evidence needed to establish a compensable 
rating and he was afforded several VA examinations in support 
of his claim.  Therefore, the duty to assist as mandated by 
the Veterans Claims Assistance Act, has been met.  See 
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107).  

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

Since the veteran is appealing the original assignment of a 
noncompensable rating following an award of service 
connection, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

The veteran's claim for hearing loss was originally filed in 
1998, and he was subsequently afforded a VA examination of 
his ears and hearing.  On the authorized VA audiological 
evaluation in August 1998, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
40
40
50
50
55
49
LEFT
70
70
70
80
85
76

Speech audiometry revealed excellent speech recognition 
ability, but the numerical percentage was not reported.  

The veteran was afforded further VA audio examination in May 
and September 1999.  The VA audiologist noted that the 
veteran responded in inconsistent and unreliable ways during 
the initial portion of the examination; thus, the results 
were not reliable.  The veteran later reported that he had 
not performed the tests as instructed.  

In a June 1999 statement, a private audiologist reported that 
the veteran had been his client for 5 years.  He reported 
that a 1996 hearing test revealed an average pure tone 
decibel of 45 in the right ear and 75 in the left ear.  The 
speech discrimination score was 84 percent in the right ear 
and 72 percent in the left ear.

The VA examination report of September 1999 reflected the 
audiologist's findings that the veteran's left ear thresholds 
had significantly improved with re-testing.  She noted that 
the veteran's left ear showed no hearing loss at the 250 to 
1000 Hertz (Hz) range.  The veteran's speech recognition was 
96 percent in each ear.  The diagnosis was reported as a mild 
to moderate sensorineural hearing loss in the right ear 
through 4000 Hz, and a moderately severe to severe mixed loss 
through 4000 Hz in the left ear.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  If impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85 (2000).

The prescribed regulations governing evaluation of hearing 
loss also state that an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  The requirements 
of 38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In the instant case, giving the veteran the benefit of the 
doubt with regard to the results of the August 1998 VA 
audiological examination, he still presents with Level I 
hearing in the right ear and Level II hearing in the left 
ear, commensurate with a noncompensable rating.  Likewise, 
applying the scores recorded by the private audiologist in 
1996 to the designated tables, the hearing loss is still 
noncompensable.  Notwithstanding the veteran's arguments that 
his hearing loss has increased, the audiometric findings of 
the veteran's 1996 private examination and the August 1998 VA 
examination correspond to a noncompensable rating.  38 C.F.R. 
§ 4.86, Diagnostic Code 6100.  Accordingly, the Board finds 
that the preponderance of the evidence is against a 
compensable disability rating for bilateral hearing loss at 
any time since the award of service connection effective June 
1998.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

